Name: Council Regulation (EEC) No 1098/84 of 31 March 1984 fixing for the 1984/85 marketing year the production target price, the production aid and the intervention price for olive oil
 Type: Regulation
 Subject Matter: economic policy;  prices;  processed agricultural produce
 Date Published: nan

 28 . 4 . 84 Official Journal of the European Communities No L 113 / 3 COUNCIL REGULATION (EEC) No 1098 / 84 of 31 March 1984 fixing for the 1984 / 85 marketing year the production target price , the production aid and the intervention price for olive oil in Greece ; whereas , on these criteria , the abovementioned aid should be fixed at the level indicated below; Whereas the production target price and the intervention price are fixed for a specific standard quality ; whereas the reasons which led to the determination of the standard quality for the 1981 / 82 marketing year are still valid ; whereas that standard quality should therefore remain unchanged , HAS ADOPTED THIS REGULATION : Article 1 For the 1984 / 85 marketing year , the production target price , the production aid and the intervention price for olive oil shall be as follows : (ECU per 100 kilograms) ( a ) production target price 316,23 ( b ) production aid :  for Greece 55,04  for the other Member States 69,56 ( c ) intervention price 227,62 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 43 thereof, Flaving regard to Council Regulation No 136 / 66 / EEC of 22 September 1 966 on the common organization of the market in oils and fats ('), as last amended by Council Regulation (EEC ) No 0000 / 84 ( 2 ), and in particular Articles 4 ( 4 ) and 5(1 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament ( 4 ), Having regard to the opinion of the Economic and Social Committee ( s ), Whereas , when the production target price for olive oil is fixed , account should be taken of the objectives of the common agricultural policy and of the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community , to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the target price referred to above must be fixed in accordance with the criteria laid down in Articles 4 and 6 of Regulation No 136 / 66 / EEC ; Whereas , if the producer is to receive a fair income , the production aid must be fixed bearing in mind the fact that the consumption aid has an impact on only part of the production ; Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 8 of Regulation No 136 / 66 / EEC ; Whereas Article 81 of the 1979 Act of Accession laid down the criteria for fixing the production aid applicable Article 2 The prices specified in Article 1 relate to semi-fine virgin olive oil with a free fatty acid content , expressed as oleic acid , of 3,3 grams per 100 grams . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities . It shall apply from 1 November 1984 . (*) OJ No 172 , 30 . 9 . 1966 , p. 3025 / 66 . ( 2 ) See page 1 of this Official Journal . ( 3 ) OJ No C 62 , 5 . 3 . 1984 , p. 12 . ( 4 ) OJ No C 104 , 16 . 4 . 1984 , p. 96 . ( s ) Opinion delivered on 19 March 1984 ( not yet published in the Official Journal ). No L 113 / 4 Official Journal of the European Communities 28 . 4 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 March 1984 . For the Council The President M. ROCARD